Title: To Thomas Jefferson from Carlo Guiseppe Guglielmo Botta, 15 February 1824
From: Botta, Carlo Guiseppe Guglielmo
To: Jefferson, Thomas

monsieur, paris 15 fevrier 1824 Rue de Vaugirard No 39.J’ai lu, il y a quelques jours, dans le No 2079 du New-york daily advertiser que le respectable mr. Barnet, votre Consul à Paris, a eu la bonté de me prêter, la lettre que vous avez écrite le 12 Octobre dernier, à mr. John Adams, ancien président des états unis. Cette lecture m’a causé la plus vive émotion. D’un côté elle a réveillé en moi le souvenir d’événements dont je me suis occupé avec tant d’intérêt et de satisfaction, de l’autre elle a radouci, par un nouvel acte d’une vertu presque séculaire, cette espèce d’irritation dont on ne peut se défendre au milieu des passions beaucoup trop vives qui déchirent le sein de la malheureuse europe. Votre lettre a versé un baume salutaire dans mon cœur. J’ai vu avec le plus grand plaisir que d’anciennes amitiés conservent leurs droits malgré les méchants, qu’on peut s’estimer et s’aimer malgré quelque différence d’opinion, et que du haut de Monticello vous donnez encore l’exemple des sentiments qui honorent le plus l’humanité. Votre vie et celle de mr. Adams sont, si je puis m’exprimer ainsi, comme les deux côtés d’une ellipse qui, partis du même point, se sont ensuite écartés l’un de l’autre, pour se réunir enfin à l’autre extrémité. Que le ciel fasse que cet heureux et touchant accord trouve beaucoup d’imitateurs! Ce sera alors que les hommes seront heureux, et que la liberté et la philosophie tiendront leurs promesses. C’est dans cet espoir et pour vous remercier du plaisir que vous m’avez fait éprouver, que j’ai pris la plume pour vous écrire. Puissiez vous voir dans cette démarche le prix que j’attache aux douces émanations de Monticello, et la preuve que, bien qu’éloigné, je viens quelquefois converser avec vous! Je vous suis souvent de mes yeux dans le fond de votre retraite, je vous vois la bêche à la main: c’est antique et c’est pourtant de nos jours.Daignez, monsieur, conserver quelque souvenir de moi, et croyez aux sentiments de dévouement et de vénération avec les quels j’ai l’honneur d’être,votre très humble et très obéissant serviteurCharles Botta. Editors’ Translationsir, Paris 15 February 1824 Rue de Vaugirard No 39.I read, a few days ago, in the New York daily advertiser No 2079 which the honorable mr. Barnet, your Consul in Paris, has had the kindness to lend me, the letter that you wrote the 12th of October last, to Mr. John Adams, former president of the united States. This letter caused me the strongest of emotions. On the one hand, it awoke in me the memory of events in which I took a great interest and from which I took great satisfaction, on the other, it softened, by a new act of an almost age-old virtue, that kind of irritation from which one cannot relax in the midst of the overly strong passions that rend the breast of unhappy Europe. Your letter poured out a salutary balm in my heart. I saw with the greatest pleasure that old friendships preserve their rights despite evildoers, that friends can esteem one another and love one another despite differences of opinion, and that from atop Monticello you still provide an example of the sentiments which most do honor to humanity. Your life and that of Mr. Adams are, if I may express myself thus, like the two sides of an ellipse which, departing from the same point, then separate from one another, to meet again at the other extremity. May heaven grant that this happy and touching harmony find many imitators! It will be then that men will be happy and that liberty and philosophy will keep their promises. It is in this hope and in order to thank you for the pleasure you have made me feel, that I took up my quill to write to you. May you see in this action the worth I attribute to the sweet emanations from Monticello, and the proof that, though far away, I come sometimes to converse with you! My eyes often follow you into the depths of your retirement, I see you with your spade in hand: it is antiquated and yet of our time.Deign, sir, to preserve some memory of me, and believe in the sentiments of devotion and of veneration with which I have the honor to be,your very humble and very obedient servantCharles Botta.